Citation Nr: 1012374	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-14 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for major depression for the period from December 31, 2002, 
to February 8, 2005.

4.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral spine strain (hereinafter, "low back 
disorder") for the period from December 31, 2002, to January 
13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 
1988.  Further, the record reflects she has had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By this decision, the RO, in pertinent 
part, denied service connection for a bilateral hip 
disorder.  The RO also established service connection for 
the Veteran's migraine headaches, evaluated as 30 percent 
disabling; as well as major depression and the low back 
disorder, both evaluated as 10 percent disabling.  All of 
these initial ratings were effective from December 31, 2002.  
The Veteran appealed, contending in part that higher ratings 
were warranted.  She has not expressed disagreement with the 
effective date assigned for the initial grant of service 
connection.

The RO in New Orleans, Louisiana, currently has jurisdiction 
over the Veteran's VA claims folder.

The Board observes that the assigned ratings for the 
Veteran's major depression was increased to 50 percent, 
effective February 8, 2005; and her low back disorder was 
increased to 20 percent, effective January 13, 2006.  The 
Veteran has indicated that she is satisfied with these 
ratings, but that she is still entitled to initial ratings 
in excess of 10 percent for these disabilities prior to the 
effective dates for these higher ratings.  Similarly, she 
initiated and/or perfected appeals as to the appropriate 
rating assigned for various other disabilities, including 
the cervical spine disorder and patellofemoral syndrome of 
the right and left knees, and has since indicated that she 
is satisfied with the current ratings ultimately assigned.  
In short, by her own words and action, the Veteran has 
limited her appeal for higher ratings to those issues and 
periods listed above.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (A claimant may limit the appeal to entitlement to a 
specified disability rating.).

The Board further observes that the Veteran also perfected 
an appeal to the denial of service connection for a 
bilateral shoulder condition, a bilateral wrist and hand 
condition, and a thoracic spine condition.  However, service 
connection was established for carpal tunnel syndrome, 
cubital tunnel syndrome, axillary neuropathy of the left and 
right upper extremities by a June 2008 decision review 
officer decision, and it was specifically stated that these 
disabilities encompassed claimed bilateral shoulder, 
wrist/hand conditions.  Thereafter, service connection was 
established for a thoracic spine disorder by an October 2009 
decision review officer decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the Veteran's migraine headaches 
claim.  Accordingly, this claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran has 
a current bilateral hip disorder that was incurred in or 
otherwise the result of active service, to include a period 
of active duty for training (ACDUTRA) or inactive duty 
training.

3.  Prior to February 8, 2005, the Veteran's service-
connected major depression had resulted in occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, panic symptoms, and chronic sleep impairment

4.  Prior to February 8, 2005, the Veteran's service-
connected major depression had not resulted in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintain effective work 
and social relationships. 

5.  Prior to January 13, 2006, the Veteran's service-
connected low back disorder was manifested by pain and 
moderate limitation of motion.

6.  Prior to January 13, 2006, the Veteran's service 
connected low back disorder was not manifested by severe 
limitation of motion; forward flexion of the thoracolumbar 
spine 30 degrees or less; severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion; or ankylosis.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by the Veteran's active service, to include a 
period of ACDUTRA or inactive duty training.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2009)

2.  The criteria for a rating of no more than 30 percent for 
the Veteran's service-connected major depression are met for 
the period from December 31, 2002, to February 8, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9434 (2009)

3.  The criteria for an initial rating of no more than 20 
percent for the Veteran's service-connected low back 
disorder are met for the period from December 31, 2002, to 
January 13, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, 
Diagnostic Code 5235-5242 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292-5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With the exception of the bilateral hip claim, the Veteran's 
current appellate claims are from a disagreement with the 
initial rating(s) assigned for the migraine headaches, major 
depression, and low back disorder following the grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the bilateral hip claim, the Court has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in May 2003 and April 2004, both of 
which are clearly prior to the August 2004 rating decision 
that is the subject of this appeal.  Taken together, these 
letters informed the Veteran of what was necessary to 
substantiate a service connection claim, what information 
and evidence she must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in her possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 
30, 2008).   The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 
2008.   The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the 
Veteran with respect to her bilateral hip claim did not 
include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, she 
was apprised of such information regarding other claims for 
VA benefits, to include letters dated in December 2006 and 
March 2007.  Although neither of these letters were 
specifically in reference to the bilateral hip claim, it 
does indicate the Veteran was aware of this information.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed 
to substantiate the claim) was required and that the 
appellant should have provided it.); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Moreover, for the 
reasons stated below, the Board finds that the preponderance 
of the evidence is against the bilateral hip claim, and it 
must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, the Board concludes that the Veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied regarding the issues adjudicated herein.  The 
Veteran's service treatment records are on file, as are 
various post-service medical records.  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of her claims, and nothing indicates she has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  Moreover, she was 
accorded VA medical examination regarding the issues 
adjudicated by this decision in June 2004, July 2004, 
December 2005, and August 2008.  

The June and July 2004 VA examinations, as detailed below, 
included findings as to the symptomatology of the service-
connected major depression and low back disorder that are 
consistent with the treatment records and relevant rating 
criteria.  The Veteran has not identified any inaccuracies 
or prejudice with respect to the findings on these 
examinations.  Rather, her contention is that they support 
higher ratings for the pertinent disabilities.  The Board 
also notes that as the Veteran has limited her appeal on the 
major depression and low back disorder claims to periods of 
time that have already passed, no further examination is 
warranted as it would only demonstrate the current 
symptomatology of these disabilities and not what was 
present during the pertinent periods.  

The Board also notes that the December 2005 and August 2008 
VA examinations included opinions as to the etiology of the 
claimed bilateral hip disorder.  As these opinions were 
based upon both a medical evaluation of the Veteran, and an 
accurate understanding of her medical history based upon 
review of her VA claims folder, the Board finds they are 
supported by an adequate foundation, and no prejudice has 
been identified therein.  Accordingly, the Board finds that 
these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

I.  Service Connection

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an 
injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, 
other than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National 
Guard. 38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

The Veteran essentially contends that she developed 
bilateral hip disorder as a result of injuries sustained as 
a result of a February 2000 motor vehicle accident, which 
occurred while traveling to a period of inactive duty 
training.  In pertinent part, the Board notes that VA has 
already recognized this accident as having been incurred in 
the line of duty as the Veteran is already service-connected 
for multiple disabilities due to this accident including the 
migraine headaches and low back disorder.  Her service 
records also reflect she was placed on a temporary physical 
profile in April 2000 due to hip strain from this accident.  
Moreover, the treatment records reflect she has been treated 
for complaints of hip pain.

Despite the foregoing, the Board must find that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's has a current 
bilateral hip disorder that was incurred in or otherwise the 
result of active service, to include a period of ACDUTRA or 
inactive duty training.

Initially, the Board observes that there is no indication of 
any hip problems in the Veteran's service treatment records 
prior to the February 2000 motor vehicle accident, nor does 
she contend otherwise.  Further, she has not been diagnosed 
with a condition subject to presumptive service connection 
pursuant to 38 C.F.R. § 3.309, nor does she contend that her 
claimed bilateral hip disorder is secondary to an already 
service-connected disability.  In short, the only possible 
basis for a grant of service connection based on the 
evidence of record is as directly related to the injuries 
sustained in the February 2000 motor vehicle accident; i.e., 
there is no other possible basis for a grant of service 
connection for this disability.

Although the Board does not doubt the sincerity of the 
Veteran's complaints of bilateral hip pain, the Board notes 
that there was no indication of any impairment of the hips 
on VA examinations conducted in July 2004.  In fact, a July 
2004 VA joints examination noted that her gait was 
unimpaired.  The subsequent December 2005 VA examination 
showed full range of motion of the hips; no appreciable 
tenderness; and radiographs of the pelvis and bilateral hips 
revealed no evidence of degenerative changes, evidence of 
fracture, or dislocation.  Based on the foregoing, the 
examiner concluded that there was insufficient clinical 
evidence at present to warrant a diagnosis of acute or 
chronic disorder or residuals thereof relating to orthopedic 
conditions of bilateral hips.  In addition, the examiner 
stated that at the time of the automobile accident, the 
Veteran did not complain nor was she diagnosed with 
significant issues of her shoulders, wrists, hands, hips, or 
leg joints; and that, because of this, without resorting to 
mere speculation, he could not attribute the Veteran's 
complaints to the automobile accident of February 2000, nor 
could he find any chronic condition or diagnosis that he 
could attribute to the Veteran's present state of health.  
The more recent August 2008 VA medical examination diagnosed 
episodes of strain of the lumbosacral and thoracic spine 
with radiation of symptoms to bilateral hips and 
trochanteric bursitis.  As such, it indicates that the 
complaints of bilateral hip pain are symptoms of these 
already service-connected disabilities, and not separate and 
distinct disabilities of the hips themselves.  Moreover, the 
examiner noted, with regards to the bilateral hip pain, that 
the Veteran had tenderness to palpation over the 
trochanteric burs and had received symptomatic relief from 
trochanteri bursa injection, thus he could not find any 
chronic condition or diagnosis that he could contribute to 
her motor vehicle accident.  To do so would be merely based 
on speculation.  Therefore, he could not attribute any of 
the Veteran's complaints of her bilateral hip pain to her 
automobile accident in February 2000.

In summary, VA examiners have concluded after competent 
medical evaluation that the Veteran does not have a chronic 
disability of the bilateral hips that can be attributed to 
the February 2000 motor vehicle accident.  As already 
stated, the August 2008 VA examination indicates that the 
complaints of bilateral hip pain are symptoms of the already 
service-connected disabilities of the lumbosacral and 
thoracic spines, and not separate and distinct disabilities 
of the hips themselves.  The examiners further stated that 
they could not relate the current complaints to the February 
2000 motor vehicle accident without resorting to mere 
speculation.  An award of service connection may not be 
based on resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
a bilateral hip disorder and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Higher Ratings

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations 
applies, assigning the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, 
and the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, as 
indicated in the Introduction, the Veteran is already in 
receipt of staged ratings for her service-connected major 
depression and low back disorder.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled 
by the laws and regulations referable to the effective dates 
of service connection, but by the laws and regulations 
referable to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Major depression

Diagnostic Code 9434 provides that major depression is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating 
the level of disability from a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Prior to February 8, 2005, the Veteran's service-connected 
major depression had resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, panic symptoms, 
and chronic sleep impairment.  The June 2004 VA mental 
disorders examination noted that she had sleep difficulty 
for which she took medication, although treatment records 
suggest that it is due, at least in part, to the migraine 
headaches.  She was also found to have symptoms of 
depression (i.e., depressed mood), anxiety, and some panic-
like episodes but did not reach the level of panic attacks.  
This symptomatology is consistent with the criteria for a 30 
percent rating.  

The Board acknowledges that the Veteran's service-connected 
major depression did result in occupational and social 
impairment during the period prior to February 8, 2005.  
However, all compensable evaluations under the schedular 
criteria include such impairment.  Therefore, the issue is 
whether the level of the Veteran's occupational and social 
impairment is of such severity as to warrant a rating in 
excess of 10 percent prior to February 8, 2005.  In this 
case, the record reflects that the Veteran was employed in a 
clerical capacity during the relevant period.  Although the 
record reflects she had to switch from clinical nursing 
duties to clerical duties, this appears to be primarily due 
to impairment from physical disabilities rather than her 
major depression.  Nevertheless, the Board cannot ignore the 
fact that this disability did have impact upon the 
occupational and social impairment during the pertinent 
period.

Of particular importance in evaluating the Veteran's level 
of occupational and social impairment are the global 
assessment of functioning (GAF) scores she has been 
assigned, because such designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the June 2004 VA examiner assigned a GAF score 
of 63.  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  Moreover, the VA examiner stated that it indicated 
mild, and at times moderate level of depression.  Although 
this does indicate her condition resulted in only mild 
impairment, the fact that the examiner indicated that there 
were periods of moderate occupational and social impairment 
suggests that this impairment more nearly approximated that 
contemplated by the criteria for a 30 percent rating than 
not.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that she more nearly approximates the criteria 
of 30 percent for her service-connected major depression for 
the period prior to February 8, 2005.  See 38 C.F.R. §§ 4.3, 
4.7.

The Board observes that the Veteran has indicated that she 
is only seeking a 30 percent rating for the periods prior to 
February 8, 2005.  See AB v. Brown, supra.  Moreover, the 
Board finds that the Veteran did not meet or nearly 
approximate the criteria for a rating in excess of 30 
percent for her major depression prior to February 8, 2005.  
In other words, her service-connected major depression had 
not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  There was no 
indication of flattened affect during this period, and as 
already stated the June 2004 VA examiner found that her 
panic-like episodes did not reach the level of panic 
attacks.  In addition, her speech was found to be of normal 
tone, volume, and pacing.  She was also found to be 
functioning in the above average range of intellectual 
ability, her thought content was logical, and it was noted 
that she concentrated effectively on the interview.  These 
findings are against her having difficulty in understanding 
complex commands, or impairment of abstract thinking.  
Moreover, her recent and remote memory were intact.  The 
Board also reiterates that the examiner indicated she 
experienced no more than mild, and at times moderate level 
of occupational and social impairment due to her service-
connected major depression.

The Board also notes that the Veteran was found to be 
oriented to time, person, place, and situation; her behavior 
was not bizarre; and there was no evidence of psychosis.  
Further, she reached goal idea easily, and her thought 
content revealed no delusions, hallucinations, grandiosity, 
or paranoia.  

In view of the foregoing, the Board concludes that the 
Veteran is entitled to a rating of no more than 30 percent 
for her service-connected major depression for the period 
prior to February 8, 2005.

Analysis - Low back disorder

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating 
episodes over the past 12 months or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
criteria for evaluating spine disorders. See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003).  These revisions consist of 
a new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now 
for evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).

Former Diagnostic Code 5292 provided for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion 
is moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it is 
postoperative, cured.  A 10 percent evaluation is assigned 
when it is mild. Moderate symptoms with recurring attacks 
are assigned a 20 percent evaluation.  Severe symptoms, with 
recurring attacks and intermittent relief are assigned a 40 
percent evaluation. Pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned 
a 60 percent evaluation.  The maximum evaluation available 
under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a 
(2002). 

Former Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent 
is provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent 
is provided.  38 C.F.R. 
§ 4.71a (2002).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries 
of the Spine.

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Further, 
the normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Although the criteria under former Diagnostic Code 5292 were 
less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board 
can consider the current ranges of motion when rating spine 
disabilities under the old criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  An evaluation of 
20 percent is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 
40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which 
are generally present when there is a disability of the 
spine.  Therefore, an evaluation based on pain alone would 
not be appropriate, unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. 
Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
An evaluation of 20 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  An evaluation of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

Initially, the Board notes that the Veteran is not service 
connected for intervertebral disc syndrome, nor is such 
impairment demonstrated on competent medical evaluation of 
her service-connected low back disorder during the period 
prior to January 13, 2006.  Therefore, she is not entitled 
to consideration of his claim on that basis.  Even if he did 
have intervertebral disc syndrome, she would still not be 
entitled to consideration of former Diagnostic Code 5293, as 
the criteria for evaluating such disabilities were revised 
effective September 23, 2002, prior to the establishment of 
service connection for this disability.

The Board acknowledges that the Veteran's low back disorder 
was manifested by pain prior to January 13, 2006.  However, 
the issue is whether the pain did or would result in such 
functional impairment as to warrant a rating in excess of 10 
percent for this period.  The July 2004 VA examination 
showed the lumbosacral spine had extension to less than 10 
degrees; forward flexion to 80 degrees; right and left 
rotation, was equal bilaterally to 20 degrees; and lateral 
bending was to 20 degrees.  Although forward flexion appears 
to be almost normal, she had limitation of extension and 
rotation; i.e., these findings indicate that extension was 
only to one-third (1/3rd) of normal, and rotation was to two-
thirds (2/3rd) of normal.  Moreover, the examination noted 
that all of these range of motion findings were limited by 
painful stiffness; there was objective evidence of pain, 
weakness, excess fatigability, and lack of endurance were in 
the form of verbalization and facial grimacing.  The Veteran 
further reported that she experienced flare-ups of her back 
disorder, approximately 2 to 3 times per week, lasting from 
1 to 2 hours, during which she estimated an increased 
limitation of motion of 40 to 50 percent and an increased 
functional impairment of 40 to 50 percent.  No evidence is 
on file which refutes this contention.  As such, the Board 
finds that, taking into account the Veteran's complaints of 
pain, she more nearly approximates the criteria of moderate 
limitation of motion under Diagnostic Code 5292.  It also 
suggests that she had forward flexion between 30 and 60 
degrees during flare-ups, which corresponds to a 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  Therefore, resolving all reasonable 
doubt in favor of the Veteran, the Board finds that she is 
entitled to a rating of 20 percent for the period prior to 
January 13, 2006.  See 4.3, 4.7.  

The Board further finds that the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 20 
percent under any of the potentially applicable Diagnostic 
Codes.  In pertinent part, the aforementioned range of 
motion findings do not indicate severe limitation of motion, 
nor forward flexion of the thoracolumbar spine 30 degrees or 
less even when taking into account the Veteran's complaints 
of pain and impairment during flare-ups.  Moreover, there 
was no indication of severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
For example, an addendum to the July 2004 VA examination 
stated that radiographs of the thoracic and lumbosacral 
spines were normal.  The Board also notes that the range of 
motion findings on the examination itself do not demonstrate 
marked limitation of forward bending or abnormal mobility on 
forced motion.  Finally, the Veteran was never diagnosed 
with ankylosis during the pertinent period, or shown to have 
impairment analogous thereto.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  The aforementioned range of motion 
findings clearly reflect the Veteran did not have immobility 
of the lumbosacral spine during the period prior to January 
13, 2006.

In view of the foregoing, the Board finds that, prior to 
January 13, 2006, the Veteran did not meet or nearly 
approximate the criteria for a rating in excess of 20 
percent for her low back disorder under former Diagnostic 
Codes 5292 or 5295 or the current General Rating Formula for 
Diseases and Injuries of the Spine.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective 
neurological abnormalities should be rated separately under 
an appropriate diagnostic code.  However, the Board notes 
that the RO specifically addressed this issue below, and 
established service connection for urinary 
urgency/incontinence in light of these provisions by a 
December 2007 rating decision.  Associated neurological 
impairment was not otherwise demonstrated on clinical 
evaluation during the pertinent period.  Accordingly, a 
separate rating for neurologic impairment is not warranted 
in this case. 

In view of the foregoing, the Board concludes that the 
Veteran is entitled to a rating of no more than 20 percent 
for her service-connected low back disorder for the period 
prior to January 13, 2006.

Other considerations

The Board notes that it did consider whether staged ratings 
under Fenderson, supra, were appropriate for the Veteran's 
service-connected major depression and/or low back disorder 
for the periods that are the focus of this appeal.  However, 
the Board finds that the symptomatology for these 
disabilities were stable throughout the pertinent periods, 
and, as detailed above, there was no indication she met or 
nearly approximated the criteria for higher ratings than 
those the Board has already determined are warranted in this 
case.  Therefore, assigning staged ratings for such 
disabilities is not warranted.  

In exceptional cases where the schedular ratings are found 
to be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  The record in this case does not reflect 
the RO has ever adjudicated the matter of the Veteran's 
entitlement to an extraschedular rating regarding her major 
depression and/or low back disorder.  Moreover, the Veteran 
has never raised the matter of her entitlement to an 
extraschedular rating.  The Board therefore is without 
authority to consider the matter of extraschedular ratings.  
Although the record does not show entitlement to 
extraschedular benefits at this point, the Board notes that 
the Veteran is free to raise this as a separate issue with 
the RO if she so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  

In this case, the Board notes that the Veteran has been in 
receipt of a combined schedular evaluation of 100 percent 
since January 13, 2006.  The Court and VA's General Counsel 
have determined that an award of 100 percent service-
connected compensation for the entire appeal period moots 
out a TDIU claim.  See Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994); VAOGCPREC 6-99 (June 7, 1999).  VA's General 
Counsel has determined that, because both a 100 percent 
disability schedular rating and a total disability rating 
awarded pursuant to 38 C.F.R. § 4.16(a) reflect 
unemployability, a determination that that individual is 
unemployable as a result of service-connected disability 
under 38 C.F.R. § 4.16(a) is unnecessary to adequately 
compensate the individual and is superfluous.  Id.  The 
Veteran has not contended, nor does the record reflect, she 
is entitled to a TDIU for the period prior to January 13, 
2006, due solely to her service-connected major depression 
and/or low back disorder.  As indicated above, the record 
reflects the Veteran was employed in a clerical capacity 
during this period.  Even though she had to switch from 
clinical nursing duties to these clerical duties in light of 
her physical impairments, this included multiple other 
service-connected disabilities in addition to her low back 
disorder.  The Board further finds that the level of 
occupational impairment attributable to the service-
connected major depression and low back disorder is 
adequately reflected by the current schedular ratings for 
the periods that are the focus of this appeal.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).








ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to an initial rating of no more than 30 percent 
for major depression for the period from December 31, 2002, 
to February 8, 2005, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of no more than 20 percent 
for the service-connected low back disorder for the period 
from December 31, 2002, to January 13, 2006, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.


REMAND

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 
10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 
months over the last several months.  A 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  A 50 percent 
rating is assigned for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In determining whether the Veteran experiences the type of 
very frequent completely prostrating and prolonged attacks 
of migraine headaches necessary for the next higher rating 
of 50 percent under Diagnostic Code 8100, the Board observes 
that the rating criteria do not define "prostrating," nor 
has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 
(1999) (in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of 
what is a prostrating attack.)  By way of reference, the 
Board notes that according to WEBSTER'S NEW WORLD DICTIONARY 
OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In this case, the Board notes that the Veteran was accorded 
VA neurologic examinations in July 2004 and January 2006 
which included findings regarding the symptomatology of her 
migraine headaches.  Although another VA neurologic 
examination was conducted in January 2008, it focused on 
disabilities other than the headaches.  Even though the 
Veteran did provide information on these earlier 
examinations as to the frequency of her headaches, as well 
as the pain level thereof, the Board does not feel that they 
provide sufficient detail as to make an accurate 
determination as to whether it results in the type of 
impairment contemplated by the criteria of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Moreover, as it has been 
more than 4 years since the last examination, the Board has 
concerns that the evidence of record may not accurately 
reflect the current severity of this disability.  Therefore, 
the Board concludes that this case must be remanded for a 
new examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for her migraine headaches since 
September 2009.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination to evaluate the current 
nature and severity of her service-
connected migraine headaches.  The 
claims folder should be made available 
to the examiner for review before the 
examination.

It is imperative that the examiner 
comment on the functional limitations 
caused by the migraine headaches, 
including the frequency, duration, and 
symptomatology experienced during 
prostrating attacks, as well as the 
impact of the headaches on the Veteran's 
economic adaptability.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in October 2009, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


